DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 2, 4, 6, 8, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gai US 7,145,222 B2 in view of Talledo US 2020/0411417 A1.  Gai discloses (see, for example, FIG. 2) a method comprising forming a package leadframe 210, the package leadframe including leads 214 and a die paddle 212, forming a cavity 212a, plating sidewall and bottom surface of the cavity with a material, attaching a semiconductor die 220, and encapsulating with a molding compound 250.  Gai does not clearly disclose using a solder alloy material.  However, Talledo discloses (see, for example, paragraph [0003]-[0004]) a method using a die attach material made of solder.  It would have been obvious to one of ordinary skill in the art to use a solder alloy material in order to provide a material with strong electrical and physical properties for forming a connection between a die paddle and semiconductor die, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Regarding claims 2, and 17, see, for example, FIG. 2 wherein Gai discloses an unlabeled die pad on the semiconductor die 220 being connected with a lead 214 by way of a bond wire 240.
	Regarding claim 4, see, for example, paragraph [0043] wherein Talledo discloses solder reflow between the die 414 and die pad 404 with the die attach material 416, and in paragraph [0006] discloses the use of reheating.
	Regarding claims 6, and 20, see, for example, FIG. 2 wherein Gai discloses the die paddle 212 being underneath the semiconductor die 220 and therefore being configured to dissipate heat generated by the semiconductor die.
	Regarding claim 8, see, for example, FIG. 2 wherein Gai discloses the lead frame 210 is metallic and dissipates heat (i.e. characterized as a heatsink small outline package leadframe).
	Regarding claim 16, see the rejection for claim 1 above.

3.	Claims 3, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gai US 7,145,222 B2 in view of Talledo US 2020/0411417 A1 as applied to claims 1, 2, 4, 6, 8, 16, 17, and 20 above, and further in view of Mueller et al. US 2004/0084784 A1.  Gai in view of Talledo does not disclose applying a die coating material to a top surface of the semiconductor die before encapsulating with the molding compound.  However, Mueller discloses (see, for example, Fig. 2, and claim 15) a method comprising applying a die coating material 11 to a top surface of a semiconductor die 1 before encapsulating with a molding compound.  It would have been obvious to one of ordinary skill in the art to apply a die coating material to a top surface of the semiconductor die before encapsulating with the molding compound in order to avoid thermally caused strains in the semiconductor die.

4.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gai US 7,145,222 B2 in view of Talledo US 2020/0411417 A1 as applied to claims 1, 2, 4, 6, 8, 16, 17, and 20 above, and further in view of Rodriguez et al. US 2019/0267310 A1.  Gai in view of Talledo does not disclose the leads and the die paddle being formed from a copper or copper alloy material.  However, Rodriguez discloses (see, for example, paragraph [0037]) a method comprising the lead frame may be made of copper, etc.  It would have been obvious to one of ordinary skill in the art to make the leads and the die paddle from a copper or copper alloy material in order to have a strong and conductive material for the semiconductor die, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

5.	Claims 7, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gai US 7,145,222 B2 in view of Talledo US 2020/0411417 A1 as applied to claims 1, 2, 4, 6, 8, 16, 17, and 20 above, and further in view of Park al. US 7,087,461 B2.  Gai in view of Talledo does not disclose plating exposed surfaces of the leadframe leads and the die paddle with a tin material.  However, Park discloses (see, for example, FIG. 3d) a method comprising plating exposed surfaces of the leadframe leads 112, and die paddle 114 with a tin material 180.  In column 4, line 32, Park discloses using tin.  It would have been obvious to one of ordinary skill in the art to plate exposed surfaces of the leadframe leads and the die paddle with a tin material in order to facilitate better bonding between a package leadframe and a substrate.

Response to Arguments
6.	Applicant's arguments filed 6/21/22 have been fully considered but they are not persuasive. 
	The term “selectively” in the limitation “selectively plating sidewall and bottom surfaces of the cavity with a solder alloy material” is still disclosed by Gai in view of Talledo since any solder alloy material is required to be “selected” before being applied to the cavity.  In this case, a solder alloy material, as disclosed by Talledo, was selected.  In paragraphs [0003-0004], Talledo discloses that solder is used for attaching dies to a cavity.  Gai does not clearly disclose a solder alloy material, and Talledo is simply used to show that solder is another material that can be used to attach dies.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Eugene Lee
August 11, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815